Citation Nr: 0019720	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  92-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from December 1989, June 1991 and 
April 1994 rating actions of the Louisville, Kentucky 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a September 1994 decision, the Board denied the appeal and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  In a March 1996 
Order, the Court vacated the September 1994 Board decision 
and remanded the matter for additional proceedings.

The Board remanded the case in May 1996 and May 1997.  In an 
August 1998 decision, the Board determined, in pertinent 
part, that new and material evidence had not been submitted 
to reopen a claim of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  The veteran appealed to the Court.  In a 
January 2000 Order, the Court vacated the August 1998 Board 
decision as it pertained to an acquired psychiatric disorder 
or anxiety disorder only and remanded those matters for 
further development.  The August 1998 Board decision was 
otherwise affirmed to include the decision to deny reopening 
of a claim of entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  Evidence submitted since the September 1974 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, as reopened, is supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The September 1974 RO decision, which denied service 
connection for an acquired psychiatric disorder, other than 
PTSD, is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1974 decision, the RO denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder, other than PTSD.  Evidence considered at that time 
included service medical records, a summary of a 1974 VA 
hospitalization which noted a diagnosis of schizophrenia, 
paranoid type and the report of an August 1974 VA 
examination.  In denying the veteran's claim, the RO noted 
that the 1974 VA hospitalization was the first showing a 
psychosis.  The veteran did not timely appeal the denial of 
service connection and that claim became final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 7105.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Winters v. 
West, 12 Vet. App. 203 (1998).  The first step is to 
determine whether the evidence received since the last final 
disallowance of the claim is new and material under 38 C.F.R. 
§ 3.156(a).  If the evidence is new and material, the claim 
is reopened and it must then be determined whether the claim, 
as reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence.  Elkins v. West, 12 Vet. App. 209 (1999).  If 
the claim is not well grounded, that is the end of the 
matter.  If the claim is found to be well grounded, then the 
merits of the claim may be evaluated after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107 has been met.  Id.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In the present case, the evidence submitted since September 
1974 includes the report of a September 1990 VA examination 
which included diagnoses of, inter alia, schizophrenia, 
paranoid type, anxiety disorder, and personality disorder, 
with schizoid, passive/aggressive, avoidant and dependent 
features.  In that report, the examiner noted that "it is 
suspected that the vet[eran]'s schizoid like personality 
further conditioned by Vietnam, developed before adolescence, 
probably resulting in his current adjustment." 

Also of record is the report of a July 1996 VA examination in 
which the examiner noted the veteran's military history and 
stated that "various stressors are possibly involved in 
causing [schizophrenia] to come out sooner or to be worsened 
when it is present."  As noted by the Court in the January 
2000 order, the record also includes reports of three 
separate VA examinations conducted in 1998; only one of which 
addressed whether the veteran's schizophrenia could have been 
induced or worsened due to service.   

In view of the less stringent standard of materiality set 
forth in Hodge (the evidence must merely "contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision"  Hodge, 155 F.3d at 1368.), the Board finds that 
this new evidence bears directly and substantially on the 
question of service connection.  Accordingly, as new and 
material evidence has been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  

Having reopened the veteran's claim, the Board must determine 
whether, based upon all of the evidence of record, the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Only 
after a determination that the claim is well grounded may the 
Board proceed to evaluate the merits of the claim, provided 
that VA's duty to assist has been fulfilled.  Winters.  

Based upon a review of all of the evidence of record, and 
presuming its credibility, the Board also finds that the 
claim, as reopened, is well grounded.  See Elkins; Winters.  
The record includes a diagnosis of schizophrenia, and the 
Court has interpreted the September 1990 statement of the VA 
examiner as indicating that a preexisting personality 
disorder probably evolved into schizophrenia and anxiety 
disorder because of conditions sustained by the veteran in 
Vietnam.  Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. 
§ 3.303.  


ORDER

The appeal is granted, to the extent the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder and that the claim is well grounded.  

REMAND

Having concluded that the veteran has reopened a claim of 
service connection for an acquired psychiatric disorder and 
finding the claim to be well grounded, VA is obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  In addition, de novo review of the claim of 
service connection by the RO is required.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board notes that the recently submitted evidence includes 
conflicting medical opinions.  Specifically, the September 
1990 physician's statement which indicated that a preexisting 
personality disorder evolved into schizophrenia and anxiety 
disorder as a result of the veteran's service in Vietnam, and 
a February 1998 VA examination report which included the 
opinion that the veteran's schizophrenia cannot be attributed 
to military service.  As the evidence of record is 
insufficient to decide the issue of service connection, and 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As noted in the January 
2000 Court order, such opinion must address whether it is at 
least as likely as not that the veteran's experiences in 
Vietnam caused his schizoid-like personality disorder to 
develop into schizophrenia and/or an anxiety disorder, 
whether or not such disorder is currently in remission.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and 
the ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated or examined 
him for any acquired psychiatric disorder 
since February 1998..  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records which are 
not already associated with the claims 
folder from the identified treatment 
sources.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a board of three examiners to determine 
the nature and etiology of any 
psychiatric disorder which may be 
present.  Complete psychological tests 
should be conducted, if appropriate, and 
all clinical findings should be reported 
in detail.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
that a review of it took place should be 
included in the examination report 
provided.  If more than one psychiatric 
disorder is diagnosed, the examiners 
should indicate the symptomatology 
attributable to each, or indicate if such 
symptomatology cannot be disassociated 
from one disorder or another.  The 
examiners must specifically indicate 
whether it is at least as likely as not 
that the veteran's experiences in Vietnam 
caused his schizoid-like personality 
disorder to develop into schizophrenia 
and/or an anxiety disorder, whether or 
not such disorder is currently in 
remission.  The examiners must also offer 
an opinion as to whether it is at least 
as likely as not that any diagnosed 
psychiatric disorder is related to or was 
made more severe by the veteran's active 
duty service.  Differing opinions within 
the board of three examiners must be 
reconciled prior to formulation of a 
final joint report.  If the reconciled 
opinion differs from that offered by the 
September 1990 opinion discussed above 
complete reasons and bases for the 
difference must be offered.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



